Citation Nr: 1741940	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  13-34 098A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 60 percent for coronary heart disease.

2.  Entitlement to service connection for hypertension, to include as secondary to post-traumatic stress disorder (PTSD).

3.  Entitlement to service connection for a lower extremity disability (identified as bilateral foot swelling, , bilateral leg swelling, and bilateral ankle swelling), to include as secondary to hypertension and/or medications taken to treat hypertension.

4.  Entitlement to service connection for major depressive disorder, to include as secondary to PTSD.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

B. Gabay

INTRODUCTION

The Veteran served in the United States Army from August 1967 to April 1969.

The matter of coronary heart disease comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The matters of bilateral ankle swelling, bilateral leg swelling, bilateral foot swelling, major depressive disorder, and hypertension come before the Board on appeal from a November 2011 rating decision of the Nashville RO.

The Veteran was scheduled to testify at a videoconference hearing before a Veterans Law Judge (VLJ) in regards to this matter in November 2016.  However, the Veteran withdrew his hearing request in an October 2016 letter, and as such, this matter is properly before the undersigned.

Finally, the Board notes that the issue of entitlement to service connection for a lower extremity disability (identified as bilateral foot swelling, , bilateral leg swelling, and bilateral ankle swelling), to include as secondary to hypertension and/or medications taken to treat hypertension, was initially divided into three issues, however, as they all three represented a disability of the lower extremities for purposes of the appeal, they were combined into one issue.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Coronary Heart Disease

The Veteran contends that he is entitled to a higher initial rating for coronary artery disease, currently rated as 60 percent disabling under Diagnostic Code 7005-7017.

Under that diagnostic code, a 60 percent rating requires more than one episode of acute congestive heart failure in the past year, or; workload of greater than three METs but not greater than five METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted for coronary artery disease resulting in chronic congestive heart failure, or; workload of three METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005.

One MET (metabolic equivalent) is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

To date, the Veteran has not submitted any medical evidence indicating that he experiences chronic congestive heart failure; nor workload of three METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; nor left ventricular dysfunction with an ejection fraction of less than 30 percent.  See 38 C.F.R. § 4.104, Diagnostic Code 7005.  However, the Veteran has not been afforded a VA examination with regard to his coronary heart disease since November 2011.

The Board finds that for the purposes of evaluating the current degree of severity of the Veteran's condition, the November 2011 examination does not represent objective contemporaneous evidence upon which a decision can lie.  VA's duty to assist includes providing a new medical examination when the available evidence is too old for an adequate evaluation of the current condition and the disability may have worsened.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  As such, the Board finds that a new VA examination is warranted.

Service Connection

The Veteran has a current diagnosis of hypertension that he contends is etiologically related to his active duty service to include as secondary to his service-connected PTSD.  Service treatment records show no treatment for hypertension while in service, however, an August 2009 VA examination listed hypertension on Axis III.  The Veteran has not yet been provided a VA examination in conjunction with his claim for service connection for hypertension.  Likewise, the Veteran claims that he currently has major depressive disorder that is etiologically related to service, to include as secondary to PTSD, for which no etiological opinion has been provided.  Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2015) ; See also McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Likewise, the Veteran claims that he currently has a bilateral lower extremity disability (bilateral foot swelling, bilateral leg swelling, and  bilateral ankle swelling) that is etiologically related to service, to include as secondary to his hypertension and/or medication taken for his hypertension.  As an examination is being requested for hypertension, this issue should also be addressed.  

The Board finds that, based on the evidence of record, medical examinations are necessary in order to properly adjudicate the service connection claims.  See 38 C.F.R. § 3.159(c)(4)(i) (2015); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to evaluate the current severity and manifestations of his coronary artery disease.  The entire claims file should be made available to, and be reviewed by, the VA examiner.  All appropriate tests, studies, and consultation, to include exercise stress test should be accomplished and all clinical findings and results of exercise stress test should be reported in detail.  The examiner should review the record in conjunction with commenting on the severity of the Veteran's coronary artery disease.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his hypertension.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.  The claims file, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.

The examiner should address whether the Veteran's hypertension is directly related to his active duty service.

The examiner should also address whether the Veteran's hypertension is proximately due to, or alternatively, aggravated by the Veteran's service-connected PTSD.  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

The examiner should provide a thorough rationale for his or her conclusion and confirm that the claims file was available for review.  

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of his bilateral lower extremity disability (bilateral foot swelling, bilateral leg swelling, and bilateral ankle swelling).  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.  The claims file, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.

The examiner should address whether the Veteran's bilateral lower extremity swelling is proximately due to, or alternatively, aggravated by the Veteran's hypertension and/or medication taken for hypertension.  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

The examiner should provide a thorough rationale for his or her conclusion and confirm that the claims file was available for review.

4.  Schedule the Veteran for a VA psychiatric examination by an appropriate VA examiner.  The purpose of the examination is to determine the nature of the Veteran's claimed major depressive disorder and whether any identified disorder began during active service or is related to any incident of service, and to include as secondary to the Veteran's service-connected PTSD.

The following considerations must govern the examination:

a.  The claims file and a copy of this remand must be made available to the examiner, who must acknowledge receipt and review of these materials in any report generated.

b.  The examiner must review all medical evidence associated with the claims file.  In particular, the Board draws the examiner's attention to the 2006 diagnosis of PTSD in VA treatment records.

c.  All indicated testing must be accomplished.  The examiner must consider the Veteran's lay testimony and note in his or her report whether there is a medical basis for corroborating or discounting the credibility or reliability of the Veteran.

d.  The examiner must provide a diagnosis for any psychiatric disorder found from considering the claims file and from examining the Veteran.  Additionally the examiner should, if possible, distinguish the Veteran's symptoms from those of his currently diagnosed PTSD. 

e.  For any psychiatric disability diagnosed, the examiner must specifically opine whether that disability (1) began during service, (2) is related to any incident of service, (3) is caused or aggravated by his service-connected PTSD.

f.  In all conclusions, the examiner must identify and explain the medical bases of his or her opinion with reference to the claims file.

7.  The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran.  By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim.  These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the examiner explained the factual and medical bases for any opinion.

8.  After completing all indicated development, the RO/AMC must readjudicate the Veteran's claim in light of all the evidence of record.  If the benefits sought on appeal remain denied, then the Veteran and his representative must be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response.  Thereafter, if indicated, the case must be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




